DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12, 15-17, 22-24, 27, 29-32, 35-37, 42-43 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 2021/0105111).
Regarding Claims 1 and 29, Yoon teaches a method for wireless communication at a user equipment (UE) (¶ [0037], see specifically UE. Also, examiner notes that Yoon is a 3GPP system which is designed to connect to user equipment)
comprising: receiving, based at least in part on an occurrence of a triggering event associated with the UE (¶ [0103] – [0105], see specifically indicated dynamically by DCI, and the other methods shown).

receiving the aperiodic TRS based at least in part on the trigger signal and the identified resources (¶ [0103] – [0105], and [0122], see specifically time and frequency tracking); and 
performing at least one of a tracking function, or a synchronization function, or an alignment function, or a combination thereof, in response to the occurrence of the triggering event and based at least in part on the aperiodic TRS (¶ [0103] – [0105], and [0122], see specifically time and frequency tracking)

Regarding Claim 2 and 30, Yoon teaches the aperiodic TRS comprises a channel state information reference signal (CSI-RS) for tracking that is separate from an aperiodic CSI-RS for channel estimation (¶ [0112], see specifically the aperiodic CSI-RS for beam management)

Regarding Claims 11 and 31, Yoon teaches the trigger signal is received in a downlink control indicator (DCI) (¶ [0116], [0064], see specifically DCI). 

Regarding Claim 12 and 32, Yoon teaches the trigger signal carries at least one of a field indicating that the aperiodic TRS is triggered or a field indicating the triggering event, wherein the indication of the triggering event comprises the indication that the aperiodic TRS is triggered (¶ [0123], see specifically aperiodic CSI-RS)

Regarding Claims 15 and 35, Yoon teaches receiving an uplink grant DCI that identifies the resources to be used for transmission of the aperiodic TRS (¶ [0116], [0064], see specifically DCI).

Regarding Claims 16 and 36, Yoon teaches decoding the uplink grant DCI to identify additional resources to be used for transmission of a channel state information reference signal (¶ [0116], [0064], see specifically DCI).

Regarding Claims 17 and 37, Yoon teaches receiving a downlink grant DCI that identifies the resources to be used for the aperiodic TRS (¶ [0116], [0064], see specifically DCI).

Regarding Claims 22 and 42, Yoon teaches the DCI comprises at least one of a fallback DCI format or a non-fallback DCI format (¶ [0116], [0064], see specifically DCI. Note: non-fallback or fallback DCI would comprise the complete universe of DCI’s, and would be taught by a teaching of DCI.)

Regarding Claims 23 and 43, Yoon teaches the DCI comprises an indication of a transmission timing parameter associated with the aperiodic TRS (¶ [0116], see specifically time-frequency resource).

Regarding Claims 24 and 47, Yoon teaches method for wireless communication at a user equipment (UE) (¶ [0037], see specifically UE. Also, examiner notes that Yoon is a 3GPP system which is designed to connect to user equipment), comprising: 
receiving a configuration signal that identifies one or more resources for transmission of an aperiodic tracking reference signal (TRS) (¶ [0103] – [0105], see specifically indicated dynamically by DCI, and the other methods shown); 
determining that a triggering event associated with the UE has occurred; and receiving the aperiodic TRS based at least in part on the determining and according to the one or more resources (¶ [0103] – [0105], see specifically indicated dynamically by DCI, and the other methods shown).
Regarding Claims 27, Yoon teaches the one or more resources comprise a transmission timing parameter, the transmission timing parameter comprising a relative timing parameter for transmission of the aperiodic TRS after occurrence of the triggering event (¶ [0116], see specifically time-frequency resource).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3-8, 10, 13, 14, 28, 33, 34, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2021/0105111) in view of Li (US 2020/0287678) and Qualcomm, Ericsson, … (R1-1721701), hereinafter Qualcomm.
Regarding Claims 3, 13, 28 and 33, Yoon fails to explicitly teach the triggering event comprises at least one of a secondary cell activation event, or a bandwidth part switching event, or a beam change event, or a connected mode discontinuous reception event, or an idle mode discontinuous reception event, or a combination thereof.
Li from the same or similar field of endeavor teaches the triggering event comprises at least one of a bandwidth part switching event, or a beam change event (¶ [0004], see specifically beam switching and/or switches to a new TRP or BWP). 
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.
The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 
Qualcomm teaches the triggering event comprises at least one of a secondary cell activation event, or a bandwidth part switching event, or a beam change event, or a connected mode discontinuous reception event, or an idle mode discontinuous reception event, or a combination thereof (page 3, entire page, see specifically scell activation, beam changes, connected mode DRX and Idle mode DRX.)

The motivation is that Qualcomm is a 3GPP proposal document, it would be obvious to use the system of Yoon and Li to build out the capabilities proposed in 3GPP.

Regarding Claims 4, Yoon fails to explicitly teach the triggering event comprises a secondary cell activation, further comprising: receiving the trigger signal from an active cell of the UE; and receiving the aperiodic TRS from the secondary cell being activated in the secondary cell activation, wherein the resources identified in the trigger signal comprise secondary cell resources used for transmission of the aperiodic TRS.
Li from the same or similar field of endeavor teaches  the triggering event comprises a beam change event, further comprising: receiving the trigger signal over an active beam of the UE; and receiving the aperiodic TRS over a beam being activated in the beam change event, wherein the activated beam is different from the active beam and wherein the resources identified in the trigger signal comprise activated beam resources used for transmission of the aperiodic TRS over the activated beam. (¶ [0122], see DCI and configure one or more TRS transmission, and ¶ [0004], see specifically beam switching and/or switches to a new TRP or BWP).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.
The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 

Regarding Claims 5, Yoon fails to explicitly teach the triggering event comprises a bandwidth part switching event, further comprising: receiving the trigger signal over an active bandwidth part of the UE; and receiving the aperiodic TRS over a bandwidth part being activated in the bandwidth part switching event, wherein the activated bandwidth part is different from the active bandwidth part and wherein the resources identified in the trigger signal comprise activated bandwidth part resources used for transmission of the aperiodic TRS over the activated bandwidth part.
Li from the same or similar field of endeavor teaches the triggering event comprises a bandwidth part switching event, further comprising: receiving the trigger signal over an active bandwidth part of the UE; and receiving the aperiodic TRS over a bandwidth part being activated in the bandwidth part switching event, wherein the activated bandwidth part is different from the active bandwidth part and wherein the resources identified in the trigger signal comprise activated bandwidth part resources used for transmission of the aperiodic TRS over the activated bandwidth part (¶ [0122], see DCI and configure one or more TRS transmission, and ¶ [0004], see specifically beam switching and/or switches to a new TRP or BWP).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.
The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 

Regarding Claims 6, Yoon fails to explicitly teach the triggering event comprises a beam change event, further comprising: receiving the trigger signal over an active beam of the UE; and receiving the 
Li from the same or similar field of endeavor teaches the triggering event comprises a beam change event, further comprising: receiving the trigger signal over an active beam of the UE; and receiving the aperiodic TRS over a beam being activated in the beam change event, wherein the activated beam is different from the active beam and wherein the resources identified in the trigger signal comprise activated beam resources used for transmission of the aperiodic TRS over the activated beam. (¶ [0122], see DCI and configure one or more TRS transmission, and ¶ [0004], see specifically beam switching and/or switches to a new TRP or BWP).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.
The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 

Regarding Claims 7 and 44, Yoon fails to explicitly teach the trigger signal is received in a medium access control (MAC) control element (CE).
Li from the same or similar field of endeavor teaches the trigger signal is received in a medium access control (MAC) control element (CE) (¶ [0048], see specifically MAC CE).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.


Regarding Claims 8 and 45 Yoon fails to explicitly teach further comprising: determining that a secondary cell has been activated based at least in part on the MAC CE.
Li teaches further comprising: determining that a secondary cell has been activated based at least in part on the MAC CE (¶ [0048], see specifically MAC CE. Note: TRS would not be needed on a secondary cell unless one is activated or on a new beam unless one has been activated or is activated as TRS is for tracking/synchronization.).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.
The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 

Regarding Claim 10, Yoon fails to explaictly teach further comprising: determining that a beam change event has occurred based at least in part on the MAC CE.
Li from the same or similar field of endeavor teaches further comprising: determining that a beam change event has occurred based at least in part on the MAC CE (¶ [0048], see specifically MAC CE. Note: TRS would not be needed on a secondary cell unless one is activated or on a new beam unless one has been activated or is activated as TRS is for tracking/synchronization.).

The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 

Regarding Claims 14 and 34, Yoon fails to explicitly teach further comprising: receiving a synchronization signal block (SSB) transmission prior to the triggering event occurring.
Li from the same or similar field of endeavor teaches further comprising: receiving a synchronization signal block (SSB) transmission prior to the triggering event occurring (¶ [0098], see specifically SSB that it may be QCL’ed with. Note: If the system was previously receiving a TRS, and it was QCL’ed with the SSB, that would render obvious receiving an SSB prior to the event occurring.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to change and trigger new TRS configurations in the system of Yoon as taught by Li.
The motivation is that changes to configuration, including monitoring different physical resources requires different configurations. It would be obvious to update the configuration upon the change. 

Claim 9 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2021/0105111) in view of Li (US 2020/0287678) and Qualcomm, Ericsson, … (R1-1721701), hereinafter Qualcomm as applied to claim 8 above, and further in view of Kim (US 2020/0221331)
Regarding Claims 9 and 46, Yoon fails to explicitly teach the aperiodic TRS is received a defined waiting period after the MAC CE 
Kim from the same or similar field of endeavor teaches the aperiodic TRS is received a defined waiting period after the MAC CE (¶ [0313], see specifically x ms.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a defined period after a mac CE in the system of Yoon as taught by Kim.
The motivation is that a pause allows the device to reconfigure radios and other components and be ready at a particular time.

Claim 18, 19, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2021/0105111) in view of Jeon (US 2021/0167930).
Regarding Claim 18 and 38, Yoon fails to explicitly teach decoding a first portion of bits of a downlink grant field of the downlink grant DCI to identify a zero grant or invalid grant; and decoding a second portion bits of a second field to identify the indication that the aperiodic TRS has been triggered, the second field being different from the first portion of bits of the downlink grant field.
Jeon from the same or similar field of endeavor teaches decoding a first portion of bits of a downlink grant field of the downlink grant DCI to identify a zero grant or invalid grant; and decoding a second portion bits of a second field to identify the indication that the aperiodic TRS has been triggered, the second field being different from the first portion of bits of the downlink grant field (¶ [0328], see specifically scheduling DCI with dummy grant, invalidating one or some of the fields)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a dummy grant to signal a TRS in the system of Yoon as taught by Jeon.


Regarding Claims 19 and 39, Yoon fails to explicitly teach the bits of the second field indicates that the triggering event has occurred, and the indication of the triggering event further indicates that the aperiodic TRS is triggered.
Jeon teaches the bits of the second field indicates that the triggering event has occurred, and the indication of the triggering event further indicates that the aperiodic TRS is triggered (¶ [0328], see specifically scheduling DCI with dummy grant, invalidating one or some of the fields)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a dummy grant to signal a TRS in the system of Yoon as taught by Jeon.
The motivation is that using a dummy grant allows the avoidance of introducing a new DCI format (¶ [0328]).

Claim 20, 21, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2021/0105111) in view of Lee (US 2020/0177254).
Regarding Claims 20 and 40, The method of claim 11, further comprising: Yoon fails to explicitly teach receiving the DCI in a same slot as the aperiodic TRS is received in
Lee teaches receiving the DCI in a same slot as the aperiodic TRS is received in (¶ [0100], see specifically processing time.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to receive the TRS as soon as the processing time will allow either in the same or a different slot in the system of Yoon.


Regarding Claims 21 and 41, The method of claim 11, further comprising: Yoon fails to explicitly teach receiving the DCI in a different slot from slot that the aperiodic TRS is received in 
Lee teaches receiving the DCI in a different slot from slot that the aperiodic TRS is received in (¶ [0100], see specifically processing time.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to receive the TRS as soon as the processing time will allow either in the same or a different slot in the system of Yoon.
The motivation is that it does take a period of time to decode a DCI and then respond, it would be obvious to use that time to determine when to send the DCI, whether in the same or different slot.

Claim 25, 26 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2021/0105111) in view of Zhang (US 2020/0205116)
Regarding Claims 25 and 48, Yoon fails to explicitly teach receiving the aperiodic TRS during a paging occasion for the UE while the UE is operating in an idle mode discontinuous reception state, wherein occurrence of the paging occasion comprises the triggering event.
Zhang from the same or similar field of endeavor receiving the aperiodic TRS during a paging occasion for the UE while the UE is operating in an idle mode discontinuous reception state, wherein occurrence of the paging occasion comprises the triggering event (¶ [0069] see specifically paging cycle or DRX, and ¶ [0139], see specifically periodically wakes up).

The motivation is that DRX and sleep cycles reduce power within the devices, and use of the TRS allows faster and more efficient synchronization after sleep.

Regarding Claims 26, Yoon fails to explicitly teach receiving the aperiodic TRS before an on duration of a connected mode discontinuous reception state; determining, based at least in part on receiving the aperiodic TRS, that data is to be communicated to the UE; and transitioning to an active state from the discontinuous reception state for the data communication.
Zhang teaches receiving the aperiodic TRS before an on duration of a connected mode discontinuous reception state; determining, based at least in part on receiving the aperiodic TRS, that data is to be communicated to the UE; and transitioning to an active state from the discontinuous reception state for the data communication (¶ [0069] see specifically paging cycle or DRX, and ¶ [0139], see specifically periodically wakes up).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the waking durations of the paging and DRX in the system of Yoon as taught by Zhang.
The motivation is that DRX and sleep cycles reduce power within the devices, and use of the TRS allows faster and more efficient synchronization after sleep.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues, Yoon notes that "when the TFRS is transmitted only at a partial transmission timing or only in a part of the beams, a method of informing the UE of transmission of the TFRS may be variously defined." Id. The sections cited by the Office Action to reject independent claim 1 provide examples of how the UE can be informed of whether or not the TFRS is transmitted. For example, Yoon discusses using "blind detection" as one example, using "dynamically notified through DCI" as another example, and using "semi-statically notified of transmission or non- transmission of the TFRS" as another example. See Yoon,    [0103]-[0105], respectively. However, techniques for the UE to determine whether or not the TFRS is being transmitted within the SS block are completely different from, and therefore do not disclose, the "triggering event associated with the UE" features recited in independent claim 1. 
  Specifically, Yoon discussing using a DCI (dynamic) or RRC (semi-static) signaling to indicate whether or not TFRS transmissions are or are not provided is not the same as, and therefore does not disclose, "receiving, based at least in part on an occurrence of a triggering event associated with the UE, a trigger signal" and then "receiving the aperiodic TRS based at least in part on the trigger signal," as recited in independent claim 1. That is, signaling whether or not the TFRS is available for the UE is not the same as receiving a trigger signal in response to the "occurrence of a triggering event associated with the UE," as recited in independent claim 
Furthermore, although Yoon generally discusses the UE using the TFRS for tracking purposes (e.g., see Yoon,   [0122]), Yoon does not discuss or contemplate performing any such tracking functions "in response to the occurrence of the triggering event," as also recited in independent claim 1. Again, Yoon has no discussion regarding an aperiodic TRS that is based "on an occurrence of a triggering event associated with the UE," as recited in independent claim 
Therefore, for at least these reasons, independent claim 1 is allowable over Yoon. 
Examiner disagrees, the claim does not define or limit what a “triggering event” is.” A “triggering event” can be any event that results in the transmission of the “trigger signal.” The 
Looking to figure 1 of Yoon:

    PNG
    media_image1.png
    538
    1091
    media_image1.png
    Greyscale

The DCI is transmitted within the DL control region and occurs during each TTI in symbol zero. As shown by ¶ [0104]:
[0104] > The presence or absence of the TFRS and resource allocation information for an SS block transmission area are dynamically notified through DCI. That is, for a specific SS block transmission area, whether the TFRS is present in the specific SS block transmission area and in what form the TFRS is present are indicated by the DCI. According to this method, system overhead and UE complexity are increased but radio resources may be efficiently used due to increase in flexibility of resource utilization.

Examiner submits that the DCI transmission at a periodic time would meet the definition of a “triggering event” because of the breadth of the term. The phrase “triggering event” is not further limited until Claim 3, which was rejected based on Yoon in view of Qualcomm / Ericsson. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419